947 F.2d 147
George Guy DERDEN, III, Plaintiff-Appellant,v.Sheriff Sammie McNEEL and Attorney General--State ofMississippi, Defendants-Appellees.
No. 90-1230.
United States Court of Appeals,Fifth Circuit.
Oct. 31, 1991.

Leslie Joyner Bobo, Butler, Snow, O'Mara, Stevens & Cannada, Jackson, Miss.  (court appointed), for plaintiff-appellant.
Charlene R. Pierce, Sp. Asst. Atty. Gen., Marvin L. White, Asst. Atty. Gen., and Mike Moore, Atty. Gen., Jackson, Miss., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Mississippi;  Glenn H. Davidson, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion August 16, 1991, 5 Cir., 1991, 938 F.2d 605)
Before CLARK, Chief Judge, REYNALDO G. GARZA, POLITZ, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and EMILIO M. GARZA, Circuit Judges.*

BY THE COURT:

1
ON FURTHER CONSIDERATION, the panel's order of September 13, 1991, denying rehearing and rehearing en banc is withdrawn.   A majority of the judges in active service having voted in favor of granting a rehearing en banc, IT IS ORDERED that this cause shall be reheard by the court en banc without oral argument.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Barksdale is recused, and therefore did not participate in this decision